18 F.3d 897
SOUTHERN CHRISTIAN LEADERSHIP CONFERENCE OF ALABAMA onbehalf of its members and on behalf of a state-wide class ofblack voters;  Reverend John L. Alford, individually and onbehalf of a class of black voters in the Fifteenth Circuitand District of Montgomery County;  Reverend Abraham Woods,Jr., individually and on behalf of a class of blackvoters in the Tenth Circuit and District of JeffersonCounty;  Reverend P.H. Lewis, individually and on behalf ofa class of black voters in the Thirteenth Circuit andDistrict of Mobile County;  George W. Grayson, individuallyand on behalf of a class of black voters in the Twenty-ThirdCircuit;  Charles Steele, Jr., individually and on behalf ofa class of black voters in the Sixth Circuit;  Reverend JohnNettles, individually and on behalf of a class of blackvoters in the Seventh Circuit;  Pearlean S. Jackson,individually and on behalf of a class of black voters in theTwentieth Circuit;  Reverend James Milton, individually andon behalf of a class of black voters in the Fifth Circuit;Jesse R. Williams, individually and on behalf of a class ofblack voters in the Fourth Circuit;  Edwin L. Moss,individually and on behalf of a class of black voters in theFourth Circuit;  Luther P. Carmichael, individually and onbehalf of a class of black voters in the Fourth Circuit;Mary K. Stovall, individually and on behalf of a class ofblack voters in the Twenty-Sixth Circuit and District ofRussell County;  Arthur L. Sumbry, individually and onbehalf of a class of black voters in the Twenty-SixthCircuit and District of Russell County;  Albert Turner,individually and on behalf of a class of black voters in theFourth Circuit;  J.S. Thomas, individually and on behalf ofa class of black voters in the Fourth Circuit;  and MalcolmR. Newman, individually and on behalf of a class of blackvoters in the Twentieth Circuit, Plaintiffs-Appellants,v.Attorney General James H. EVANS;  Chief Justice SonnyHornsby;  Secretary of State Billy Joe Camp;  Walker Hobbie,Jr., Probate Judge, Montgomery County;  Mike Bolin, ProbateJudge, Jefferson County;  George Reynolds, Probate Judge,Jefferson County;  David G. Lightsey, Probate Judge, BibbCounty;  Arthur C. Murray, Probate Judge, Calhoun County;Emerson W. Thompson, Probate Judge, Chambers County;Phillip W. Jordan, Probate Judge, Cleburne County;  John W.Jones, Jr., Probate Judge, Dallas County;  E. Riley Lucas,Probate Judge, Hale County;  J.T. Harpe, Probate Judge,Henry County;  Cletus Yomans, Probate Judge, Houston County;Alphonso Menefee, Probate Judge, Macon County;  FrankRiddick, Probate Judge, Madison County;  W.L. Noonan,Probate Judge, Mobile County;  Donald R. Cook, ProbateJudge, Perry County;  Mack Diamond, Probate Judge, RandolphCounty;  Wallace K. Brown, Probate Judge, Russell County;Donald Fox, Probate Judge, Tallapoosa County;  W. HardyMcCollum, Probate Judge, Tuscaloosa County;  Jerry Boggan,Probate Judge, Wilcox County, Defendants-Appellees.
No. 92-6257.
United States Court of Appeals,Eleventh Circuit.
Feb. 28, 1994.Order Granting Rehearing En Bancand Vacating OpinionMarch 23, 1994.

J. Richard Cohen, Elizabeth Johnson, Montgomery, AL, for amicus curiae.
James C. Wood, Simon, Wood & Crane, Mobile, AL, Fournier J. Gale, III, Maynard, Cooper, Frierson & Gale, Birmingham, AL, David R. Boyd, Balch & Bingham, Susan E. Russ, Miller, Hamilton, Snider & Odom, Montgomery, AL, for Noonan.
Appeal from the United States District Court for the Middle District of Alabama (No. 88-H-00462-N), Truman M. Hobbs, Judge.
Before HATCHETT and COX, Circuit Judges, and RONEY, Senior Circuit Judge.
PER CURIAM:


1
The judgment of the district court is vacated, 785 F.Supp. 1469, and this case is remanded to the district court for reconsideration in light of Nipper v. Chiles, 1 F.3d 1171 (1993).


2
VACATED AND REMANDED.

COX, Circuit Judge, dissenting:

3
I dissent.  In my view Nipper should be reconsidered.

ORDER

4
March 23, 1994.


5
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH and BLACK, Circuit Judges.*

BY THE COURT:

6
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the above causes shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Judges Joel F. Dubina and Ed Carnes have recused themselves and will not participate
Senior Judge Paul H. Roney has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c).